Opinion,
Mr. Justice Trunkey:
It has long been the policy of the commonwealth not to discourage good faith criminal prosecutions, nor to oppress innocent persons accused of crime, nor to make it the pecuniary advantage of magistrates to hold an accused person for' trial. The Act of 1791 provides that, when a person charged with crime is brought before a magistrate and it appears that the charge is unfounded, upon his discharge the costs shall be paid by the city or county.
The provisions of the Act of 1860, so far as they relate to costs, are mainly re-enactments of prior statutes. Full power is given to the jury to determine by their verdict in all misdemeanors in case of acquittal whether the prosecutor, or defendant, or county shall pay the costs, or whether the prosecutor and defendant shall pay the costs in certain proportions; “ and, in all cases of conviction of any crime, all costs shall be paid by the party convicted; but where such party shall have been discharged according to law, without payment of costs, the costs of prosecution shall be paid by the county.” In all these cases the directions as to costs relate to convictions on bills of indictment.
By the local Act of 1861, in force in many counties, juris*53diction is conferred npon justices of the peace, if the accused person shall plead guilty or demand trial before the justice, for determination of certain indictable offences defined in the act of 1860. When the accused person denies the charge and demands jury trial, such trial is conducted on similar principles as trials in the Court of Quarter Sessions, “ and the jury shall have the same jurisdiction and control over the payment of costs; Provided, That the county shall in no case be liable for either the prosecutor’s or the defendant’s bill of costs.” With a single exception, the jury in one oourt have the same power as the jury in the other.
When the accused person pleads guilty, or the jury find lfim guilty, the justice shall pass sentence upon him, wMch shall have the full force and effect of a sentence pronounced in the Court of Quarter Sessions in like cases, except that imprisonment shall only be in the jail of the proper county. The result of the sentence is the same when pronounced on a plea of guilty as when on a verdict of guilty, except that in one case certain costs have no existence which are made in the other.
All the cases witMn the act of 1861, are triable on indictment in the Court of Quarter Sessions under the act of 1860. Upon conviction of a person of felony in that court, if he fail to pay the costs, the county is liable therefor; and, unless the county is so liable when such conviction is before a justice, the sentence in one forum has not the same force and effect as in the other. In a trial before the justice of the peace, the exception that in no case shall the county pay the prosecut- or’s or defendant’s bill, evidences an intendment that other costs shall be paid as if the trial were in any other court having jurisdiction.
In no case is the county liable for costs unless made so by statute: Crawford County v. Barr, 92 Penn. St. 359. That decision is cited by the defendant as applicable to the pending question. But there the claim was by a justice of the peace for his costs accrued in a summary conviction, under the act of March 24,1878, P. L. 126. An offence under that statute is not indictable, and it is not a crime within the meaning of the word as used in the act of 1860, nor is it within the operation of any statute which imposes payment of costs upon the county. All the offences triable under the act of 1861 are *54indictable ; and, when such offences are tried oh indictment, in case of conviction of the decendant and his legal discharge without payment of costs, the county shall pay the costs of prosecution. The offences remain the same; the result of conviction is the same except the statutory limit as to place of imprisonment and the exemption of the county from payment of the bills of costs when the conviction is before a justice of the peace. A change of tribunal and a lawful conviction without the formality of indictment, the sentence to have like force and effect as if the proceeding were in the Court of Quarter Sessions, do not relieve the county from liability for costs imposed where a convicted party shall have been discharged according to law, without payment of costs. The statute making the county liable is not repealed by implication. Although conviction may be without indictment, the statute, in so providing, makes no change in the law relating to the offences and procedure other than is expressed.
The defendant’s bill is not payable by the county, and the fees for his subpoena are included in his bill. This is recognized in section 63 of the act of 1860, relating to criminal procedure, and in section 1 of the act of 1873. The defendant- insists that it is not liable for the costs of the subpoena, thirty cents, which was given to the party who was charged with the larceny; and that sum must be deducted from the claim.
Judgment reversed, and judgment is now entered for the plaintiff for four and thirty-five hundredths dollars ($4.35), with costs, on the case stated.